NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0889n.06
                           Filed: December 12, 2006

                                            No. 05-2249

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


MILTON WAYNE PERRY,                                       )
                                                          )        ON APPEAL FROM THE
       Plaintiff-Appellant,                               )        UNITED STATES DISTRICT
                                                          )        COURT FOR THE EASTERN
v.                                                        )        DISTRICT OF MICHIGAN
                                                          )
KATHY HONTON, Head Librarian,                             )            MEMORANDUM
                                                          )              OPINION
       Defendant-Appellee.                                )




BEFORE: MARTIN, NORRIS, and GIBBONS, Circuit Judges.

       PER CURIAM. Plaintiff Milton Wayne Perry, a Michigan prisoner proceeding pro se,

appeals from the dismissal of his civil rights suit for failure to state a viable claim. Seeking

monetary relief in the amount of $5,000,000.00, plaintiff filed suit against Kathy Honton, head

librarian at the Southern Michigan Correctional Facility Reception and Guidance Center, for

allegedly failing to make photocopies of plaintiff’s application for leave to appeal his criminal

conviction to the Michigan Supreme Court. According to the complaint, her actions (or lack thereof)

effectively denied him his constitutional right of access to the courts under the First and Fourteenth

Amendments. See Lewis v. Casey, 518 U.S. 343, 354 (1996).

       As the district court pointed out in its opinion and order dismissing this suit, in addition to

actual injury, a plaintiff must establish more than mere negligence on the part of defendant. See
No. 05-2249
Perry v. Horton

generally Sims v. Landrum, 170 Fed. Appx. 954, 956 (6th Cir. 2006) (collecting cases). Having had

an opportunity to review the record and arguments advanced by plaintiff, we are of the opinion that

the district court correctly concluded that plaintiff had not met this burden. A reasoned opinion by

this court would merely mirror the analysis provided by the district court and would serve no useful

purpose.

       The judgment of the district court is affirmed based upon its Opinion and Order of Summary

Dismissal filed on August 11, 2005.




                                               -2-